Case 2:20-mi-99999-UNA Document 231-9 Filed 12/23/20 Page 1 of 4




                    Exhibit 8
12/22/2020            Case 2:20-mi-99999-UNA
                                           GOP Document          231-9 raise
                                               activist's voter challenges Filed 12/23/20
                                                                              questions in GeorgiaPage 2 of 4




 GOP activist’s voter challenges raise
 questions in Georgia
 By BILL BARROW            today




  ATLANTA (AP) — When a conservative organization announced plans this month to launch an election
  integrity operation in Georgia, the group’s news release included a high-profile name: the chairman of the
  state’s Republican Party. Less than a week later, the same group announced plans to challenge the eligibility
  of hundreds of thousands of Georgia voters.

  To Democrats in the state and voting rights advocates, it was verification of what they have long argued —
  that the Georgia GOP is supporting efforts to suppress voting in one of the nation’s newest political
  battlegrounds. It also raised questions about the legality of any coordination between the state party and the
  group True the Vote, charges the organization’s founder disputes.


                         ADVERTISEMENT




https://apnews.com/article/georgia-elections-political-organizations-voter-registration-atlanta-3a8989df44c323ce798e0a5d34eb9876   1/4
12/22/2020            Case 2:20-mi-99999-UNA
                                           GOP Document          231-9 raise
                                               activist's voter challenges Filed 12/23/20
                                                                              questions in GeorgiaPage 3 of 4

  A relatively obscure conservative group, True the Vote is among the numerous political organizations
  descending on Georgia ahead of a pair of high-stakes Senate run-offs on Jan. 5. The outcome of the contests
  will determine which party controls the Senate as President-elect Joe Biden launches his administration.

  On Dec. 14, True the Vote announced it was launching an “election integrity” campaign in Georgia as
  “partners with (the) Georgia GOP to ensure transparent, secure ballot effort” for the Senate runoffs. The
  release featured a quote attributed to Georgia Republican Chairman David Shafer: “The resources of True
  the Vote will help us organize and implement the most comprehensive ballot security initiative in Georgia
  history.”

  READ MORE:
         – Loeffler's wealth, Trump loyalty face scrutiny in Georgia
         – In Georgia, Warnock brings faith and activism to the arena
         – Georgia governor blasts attacks on family over election

  The Dec. 14 release described True the Vote’s effort as “publicly available signature verification training, a
  statewide voter hotline, monitoring absentee ballot drop boxes and other election integrity initiatives.” Days
  later, the group said it was challenging the eligibility of more than 360,000 voters spread across all 159
  Georgia counties. The state GOP was not featured in that disclosure.

  Campaign finance law forbids political parties from accepting contributions — including non-cash, “in-kind”
  contributions of goods and services — from any corporation. Not-for-profits with the tax status granted to
  True the Vote also have strict limits on the kind of activities they conduct, essentially allowing for generic
  voter registration and turnout drives.

  Adav Noti, an elections law and campaign finance law expert at the nonpartisan Campaign Legal Center in
  Washington, said the law means True the Vote “absolutely cannot collaborate with a political party on voter
  registration or get-out-the-vote efforts or anything related to those areas in a campaign.”


                         ADVERTISEMENT




  True the Vote founder Christine Engelbrecht, a former Texas tea party leader, disputes that, saying there is
  no “coordination” with Shafer or any of his staff. She said training materials her group is providing for poll
  workers, for example, are publicly available and the state GOP is not involved in any training sessions with
  True the Vote. She acknowledged, though, that some poll workers who get True the Vote materials could
  end up volunteering for the GOP as poll workers.

  Georgia Republican Party officials, including Shafer, did not respond to multiple inquiries from The
  Associated Press about the party’s relationship with Engelbrecht.

  True the Vote was founded in 2009 and has a reputation for training conservative poll watchers to be
  aggressive in highlighting potential voter fraud. Voter fraud in the United States is rare, and there is no
  evidence of any significant problems in this year’s presidential election. That has been confirmed in Georgia
  by Gov. Brian Kemp and Secretary of State Brad Raffensperger, both Republicans, and nationwide by
  officials including Attorney General William Barr.

https://apnews.com/article/georgia-elections-political-organizations-voter-registration-atlanta-3a8989df44c323ce798e0a5d34eb9876   2/4
12/22/2020            Case 2:20-mi-99999-UNA
                                           GOP Document          231-9 raise
                                               activist's voter challenges Filed 12/23/20
                                                                              questions in GeorgiaPage 4 of 4

  But much of Engelbrecht’s work in the weeks before the Georgia runoffs is focused on identifying registered
  voters her group argues are not eligible. She said her group’s citizen-led challenges to tens of thousands of
  Georgia voters are based on residency records.

  Lauren Groh-Wargo of Fair Fight Action, a political organization started by Georgia Democrat Stacey
  Abrams after she lost the 2018 governor’s race, called it “a Hail Mary attempt by Republicans to suppress
  the vote two weeks out from an election, with people already voting.”
  Full Coverage: Election 2020

  Early voting in Georgia began Dec. 14, the same day True the Vote said it had formed an alliance with the
  state Republican Party. Both parties expect close races between Republican Sens. David Perdue and Kelly
  Loeffler and their respective Democratic challengers, Jon Ossoff and Raphael Warnock, reflecting Georgia’s
  new status as a battleground state. Biden became the first Democrat to carry Georgia in a presidential race
  since 1992, edging President Donald Trump by just 12,000 votes out of about 5 million cast.

  Elections officials nationwide routinely conduct maintenance of voter rolls — removing voters who have
  moved or died or have been inactive for certain periods of time — between election seasons. But federal law
  prevents those practices so close to an election. True the Vote, however, is taking advantage of a state law
  that allows individual voters to challenge another voter’s eligibility. A state court in Fulton County, which
  includes most of the city of Atlanta, ruled earlier this year that federal restrictions on changing voter rolls
  within 90 days of an election overrides state law. That ruling, however, doesn’t necessarily apply statewide.

  In at least one populous Georgia county — suburban Atlanta’s Cobb — the local elections board already has
  rejected True the Vote’s challenges. But in Muscogee County, home to Georgia’s second-largest city,
  Columbus, the board found “probable cause” for the complaints. That means the affected Muscogee voters
  — Groh-Wargo said they number several thousand — could have to cast provisional ballots and then prove
  their eligibility to have those ballots counted.

  Engelbrecht said her group has filed challenges in as many as 85 counties.

  She insisted the voter challenges are separate from True the Vote operations that might overlap with the
  GOP’s election-security program. She said neither Shafer nor any of his subordinates played any role in
  corralling the Georgia voters who filed the challenges with local elections officials.

  She added that no money has changed hands between the party and True the Vote.

  Noti, the elections law expert, said federal law is clear that “a contract or an agreement or an exchange of
  money is not required for coordination to be established.”

  It’s not the first time that Engelbrecht’s activities have drawn scrutiny. She spent years fighting with the IRS
  to win her group’s tax-exempt classification. And most recently, True the Vote declared itself aligned with
  Trump’s reelection campaign and its multistate legal effort to overturn the general election results. That
  drew considerable financial support, including top Trump donor Fred Eshelman, according to Bloomberg
  News.

  But after True the Vote ended several of its lawsuits in battleground states, including Georgia, Eshelman
  filed suit against Engelbrecht’s organization to recover a $2.5 million contribution, alleging it had failed to
  investigate and expose any election fraud.



https://apnews.com/article/georgia-elections-political-organizations-voter-registration-atlanta-3a8989df44c323ce798e0a5d34eb9876   3/4
